

 
 

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is dated the 15th day of July,
2010 by and among Ms. Sun Jing (the “Buyer”), CHINA VOIP & DIGITAL TELECOM INC.
a Nevada Corporation (the “Company”).


WHEREAS, the Company desire to sell its common stock to Buyer, and Buyer desires
to buy five hundred thousand (500,000) shares of the Company’s common stock for
the consideration and upon the terms and subject to the conditions hereinafter
set forth.


NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the parties hereto hereby agree as
follows


1.  
Purchase and Sale of Stock.



1.1           Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as such term is hereinafter defined), Company shall deliver five hundred
thousand (500,000) shares of common stock to Buyer, and Buyer shall pay $135,000
US DOLLAR (Purchase Amount) to the Company.


1.2             Purchase Price.  Upon the terms and subject to the conditions
set forth in this Agreement, in reliance upon the representations, warranties,
covenants and agreements made by the Company contained herein, both the Buyer
and the Company agree that the Purchase Price is $ 0.27 per share.


1.3             Payment of Purchase Amount.  The Purchase Amount shall be
payable on the Closing Date by wire transfer of immediately available funds in
accordance with the Company's written wire instructions.


1.4                         Closing.  The closing of the transaction
contemplated herein (the "Closing") will be at the office of Buyer on or before
___________, 2010 or at such other place or at such other date and time as the
Company and Buyer may mutually agree.  Such date and time of Closing is herein
referred to as the "Closing Date."


2.  
Representations and Warranties of the Company.  The Company, represents and
warrants to Buyer as follows:



2.1           Existence and Good Standing.  The Company is a limited liability
Company duly registered, validly existing and in good standing under the laws of
the State of Nevada.  The Company is duly licensed or qualified to do business
and is in good standing under the laws of all other jurisdictions in which the
character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary.


2.2           Corporate Authority.    The Company has all requisite corporate
power and authority to own its properties and carry on its business as now
conducted.


2.3           Compliance with Law.  The Company is not in default with respect
to any order of any court, governmental authority or arbitration board or
tribunal to which the Company is a party or is subject, and the Company is not
in violation of any laws, ordinances, governmental rules or regulations to which
it is subject.  The Company has obtained all licenses, permits and other
authorizations and has taken all actions required by applicable laws or
governmental regulations in connection with its business as now conducted.


2.4           Validity and Effect of Agreements.  This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Company and Shareholders enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.


2.5   Acknowledgment Regarding Buyer's Purchase of Stock. The Company
acknowledges and agrees that the Buyer is acting in the capacity of arm's length
purchaser with respect to the Agreement and the transactions contemplated hereby
and thereby and that no Buyer is (i) an officer or director of the Company, (ii)
an "affiliate" of the Company or any of its Subsidiaries (as defined in Rule
144) or (iii) to the knowledge of the Company, a "beneficial owner" of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the "1934 Act")).  The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Agreement and the transactions contemplated hereby and thereby,
and any advice given by the Buyer or any of its representatives or agents in
connection with the Agreement and the transactions contemplated hereby and
thereby is merely incidental to the Buyer's purchase of the stock.  The Company
further represents to the Buyer that the Company's decision to enter into the
Agreement has been based solely on the independent evaluation by the Company and
its representatives.


2.6    No General Solicitation; Placement Agent's Fees.  Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
the Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.


2.7           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the "SEC Documents").  The Company has
delivered to the Buyer or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.


2.8           Undisclosed Liabilities.  The Company has no liabilities or
obligations whatsoever, whether accrued, absolute, contingent or otherwise,
which are not reflected or provided for in the Financial Statements.


2.9           Absence of Certain Changes or Events Since the Date of the Audited
Balance Sheet.  Since the date of the Financial Statements, the Company has not:


(A)           incurred any liability whatsoever, whether accrued, absolute,
contingent or otherwise, except those liabilities and obligations referred to in
Section 2.8 above, and except in connection with this Agreement and the
transactions contemplated hereby;


(B)           discharged or satisfied any lien, security interest or encumbrance
or paid any obligation or liability (fixed or contingent), other than in the
ordinary course of business and consistent with past practice;


(C)               mortgaged, pledged or subjected to any lien, security interest
or other encumbrance any of its assets or properties;


(D)           transferred, leased or otherwise disposed of any of its assets or
properties except for a fair consideration in the ordinary course of business
and consistent with past practice or, except in the ordinary course of business
and consistent with past practice, acquired any assets or properties;


(E)           canceled or compromised any debt or claim, except in the ordinary
course of business and consistent with past practice;


(F)           waived or released any rights of material value;


(G)           made or granted any wage or salary increase applicable to any
group or classification of employees generally, entered into any employment
contract with, or made any loan to, or entered into any material transaction of
any other nature with, any officer or employee of the Company;


(H)           suffered any casualty loss or damage (whether or not such loss or
damage shall have been covered by insurance) which affects in any material
respect its ability to conduct business, or suffered any casualty loss or damage
in excess of $25,000.00 and which is not covered by insurance; or


(I)           declared any dividends or bonuses, or authorized or affected any
amendment or restatement of the articles of incorporation or by-laws of the
Company or taken any steps looking toward the dissolution or liquidation of the
Company.


Between the date of this Agreement and the Closing, the Company will not,
without prior written notice to Buyer, do any of the things listed in
sub-paragraphs (A) through (I) above.


2.10            Taxes.  The Company (i) has duly and timely filed or caused to
be filed all federal, state, local and foreign tax returns (including, without
limitation, consolidated and/or combined tax returns) required to be filed by it
prior to the date of this Agreement which relate to the Company or with respect
to which the Company or the assets or properties of the Company are liable or
otherwise in any way subject, (ii) has paid or fully accrued for all taxes shown
to be due and payable on such returns (which taxes are all the taxes due and
payable under the laws and regulations pursuant to which such returns were
filed), and (iii) has properly accrued for all such taxes accrued in respect of
the Company or the assets and properties of the Company for periods subsequent
to the periods covered by such returns.  No deficiency in payment of taxes for
any period has been asserted by any taxing body and remains unsettled at the
date of this Agreement.  Copies of all federal, state, local and foreign tax
returns of the Company have been made available for inspection by Buyer.


2.11              Title to Company Shares.  The Company Shares are duly
authorized, validly issued, fully paid and non-assessable and are owned by
Shareholders free and clear of all liens, encumbrances, charges, assessments and
adverse claims.  The Company Shares are subject to no restrictions with respect
to transferability to Buyer in accordance with the terms of this
Agreement.  Upon transfer of the Company Shares by Shareholders, Buyer will, as
a result, receive good and marketable title to all of the Company Shares, free
and clear of all security interests, liens, encumbrances, charges, assessments,
restrictions and adverse claims.


2.12           Title to Property and Assets.  The Company has good and
marketable title to all of the properties and assets reflected in the Balance
Sheets.  None of such properties or assets is, except as disclosed in said
Balance Sheets hereto, subject to a contract of sale not in the ordinary course
of business, or subject to security interests, mortgages, encumbrances, liens or
charges of any kind or character.


2.13           Business Property Rights.  The property referred herein, together
with (i) all designs, methods, inventions and know-how related thereto and (ii)
all trademarks, trade names, service marks, and copyrights claimed or used by
the Company which have not been registered (collectively "Business Property
Rights"), constitute all such proprietary rights owned or held by the
Company.  The Company owns or has valid rights to use all such Business Property
Rights without conflict with the rights of others.  Except as set forth herein,
no person or corporation has made or, to the knowledge of the Company,
threatened to make any claims that the operation of the business of the Company
is in violation of or infringes any Business Property Rights or any other
proprietary or trade rights of any third party.  To the knowledge of the
Company, no third party is in violation of or is infringing upon any Business
Property Rights.


2.14           No Breach or Default.  The Company is not in default under any
contract to which it is a party or by which it is bound, nor has any event
occurred which, after the giving of notice or the passage of time or both, would
constitute a default under any such contract.  Shareholders have no reason to
believe that the parties to such contracts will not fulfill their obligations
under such contracts in all material respects or are threatened with insolvency.


2.15           Labor Controversies.  The Company is not a party to any
collective bargaining agreement.  There are not any controversies between the
Company and any of its employees which might reasonably be expected to
materially adversely affect the conduct of its business, or any unresolved labor
union grievances or unfair labor practice or labor arbitration proceedings
pending or threatened relating to its business, and there are not any
organizational efforts presently being made or threatened involving any of the
Company's employees.  The Company has not received notice of any claim that the
Company has not complied with any laws relating to the employment of labor,
including any provisions thereof relating to wages, hours, collective
bargaining, the payment of social security and similar taxes, equal employment
opportunity, employment discrimination and employment safety, or that the
Company is liable for any arrears of wages or any taxes or penalties for failure
to comply with any of the foregoing.


2.16           Litigation.  Except as set forth herein, there are no actions,
suits or proceedings with respect to the Company involving claims by or against
Shareholders or the Company which are pending or threatened against Shareholders
or the Company, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality.  No basis for any action, suit or proceeding exists, and there
are no orders, judgments, injunctions or decrees of any court or governmental
agency with respect to which Shareholders or the Company has been named or to
which Shareholders or the Company is a party, which apply, in whole or in part,
to the business of the Company, or to any of the assets or properties of the
Company or the Company Shares or which would result in any material adverse
change in the business or prospects of the Company.


2.17             Bank Information.  The wire shall be sent to the Company’s Bank
according to the information below:


 
China VoIP & Digital Telecom Inc.

 
ADD: 2470 Saint Rose PKWY STE 304 Henderson N.V 89074-7775

 
Bank of America, N.A.

 
ADD: 10459N 28th Drive Phoenix AZ 85051-1597

 
ACC #: 004682127161

 
SWIFT: BOFAUS3N





2.18           Powers of Attorney.  There are no persons holding powers of
attorney from the Company.


2.19           No Misrepresentation or Omission.  No representation or warranty
by Shareholders in this Article 2 or in any other Article or Section of this
Agreement, or in any certificate or other document furnished or to be furnished
by Shareholders pursuant hereto, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the statements contained therein not misleading or will omit to state a
material fact necessary in order to provide Buyer with accurate information as
to the Company.


3.           Representations and Warranties of Buyer.  Buyer represents and
warrants to the Company as follows:




3.1           Existence and Good Standing.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of People’s
Republic of China.  Buyer is duly licensed or qualified to do business as
a  corporation and is in good standing under the laws of all other jurisdictions
in which the character of the properties owned or leased by it therein or in
which the transaction of its business makes such qualification necessary.


3.2           Corporate Authority.  Buyer has all requisite corporate power and
authority to own its properties and carry on its business as now conducted.


3.3           Compliance with Law.  Buyer is not in default with respect to any
order of any court, governmental authority or arbitration board or tribunal to
which Buyer is a party or is subject, and Buyer is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject.  Buyer has
obtained all licenses, permits or other authorizations and has taken all actions
required by applicable laws or governmental regulations in connection with its
business as now conducted.


3.4           Authorization; Validity and Effect of Agreements.  The execution
and delivery of this Agreement and all agreements and documents contemplated
hereby by Buyer, and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all requisite corporate action.  This
Agreement constitutes, and all agreements and documents contemplated hereby when
executed and delivered pursuant hereto will constitute, the valid and legally
binding obligations of Buyer enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.  The execution and delivery of
this Agreement by Buyer does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any third party, (ii)
result in the breach of any term or provision of, or constitute a default under,
or result in the acceleration of or entitle any party to accelerate (whether
after the giving of notice or the lapse of time or both) any obligation under,
or result in the creation or imposition of any lien, charge, pledge, security
interest or other encumbrance upon any part of the property of the Company
pursuant to any provision of, any order, judgment, arbitration award,
injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Buyer is a party or by which it is bound, and
(iii) violate or conflict with any provision of the by-laws or articles of
incorporation of Buyer as amended to the date of this Agreement.


3.5           Absence of undisclosed liabilities.  The Buyer has not had nor
does it have any indebtedness, loss or liability of any nature whatsoever (other
than those occurred in the normal course of business) whether accrued, absolute
or contingent.
 
 
            3.6    Accredited Investor Status.  Such Buyer is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D.


4.           Other Covenants and Agreements.


4.1           Company Cooperation.    Subject to the terms and conditions of
this Agreement, the Company will use its best efforts to cause its officers,
directors, employees, accountants, consultants, advisors and agents, to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement.


4.2           Public Announcements.  Neither the Companys nor Buyer will at any
time, without the prior written consent of the other, make any announcement,
issue any press release or make any statement with respect to this Agreement or
any of the terms or conditions hereof except as may be necessary to comply with
any law, regulation or order and then only after written notice to the other
party of the timing, context and content of such announcement, press release or
statement; provided, however, that subsequent to the Closing the Company may
disclose the consummation of the transaction herein contemplated without the
consent of the Buyer.


5.           Conditions of Closing.


5.1           Buyer’s Conditions of Closing.    The obligation of Buyer to
purchase and pay for the Company Shares shall be subject to and conditioned upon
the satisfaction (or waiver by Buyer) at the Closing of each of the following
conditions:


                  (A)                                All representations and
warranties of the Company contained in this Agreement shall be true and correct
at and as of the Closing Date, the Company shall have performed all agreements
and covenants and satisfied all conditions on its part to be performed or
satisfied by the Closing Date pursuant to the terms of this Agreement.


(B)                      There shall have been no material adverse change since
the date of the Audited Balance Sheet in the financial condition, business or
affairs of the Company, and the Company shall not have suffered any material
loss (whether or not insured) by reason of physical damage caused by fire,
earthquake, accident or other calamity which materially affects the value of its
assets, properties or business.


(C)                      Neither any investigation of the Company by Buyer, nor
any supplement or other document delivered to Buyer as contemplated by this
Agreement, shall have revealed any facts or circumstances which, in the sole and
exclusive judgment of Buyer and regardless of the cause thereof, reflect in an
adverse way on the Company or its financial condition, assets, liabilities
(absolute, accrued, contingent or otherwise), reserves, business, operations or
prospects.


(D)           No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.


(E)                      As of the Closing, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on Buyer.


                        (F)                                As of the Closing,
there shall have been no material adverse change in the amount of issued and
outstanding common stock of the Company.


5.2           The Company’s Conditions of Closing.  The obligation of the
Company to sell its Shares shall be subject to and conditioned upon the
satisfaction (or waiver by the Company) at the Closing of each of the following
conditions:


(A)                      All representations and warranties of Buyer contained
in this Agreement shall be true and correct at and as of the Closing Date and
Buyer shall have performed all agreements and covenants and satisfied all
conditions on its part to the performed or satisfied by the Closing Date
pursuant to the terms of this Agreement.


(B)                      Buyer shall have effected payment of the Purchase
Amount in accordance with Section 1.3 of this Agreement and according to the
bank wire information stipulated in Section 2.17, by providing the Company a
bank confirmation of the wire.


      (C)                                Resolutions of its Board of Directors
authorizing execution of this Agreement and the execution, performance and
delivery of all agreements, documents and transactions contemplated hereby; and


      (D)                                The incumbency of its officers
executing this Agreement and all agreements and documents contemplated hereby.


      (E)                                 No suit, action, investigation,
inquiry or other proceeding by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened which
questions the validity or legality of the transactions contemplated hereby.


      (F)                      As of the Closing, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on the Company.


6.           Termination.


6.1           Methods of Termination.   The transactions contemplated herein may
be terminated and/or abandoned at any time before or after approval thereof by
the Company and Buyer, but not later than the Closing:


6.1.1           By mutual consent of Buyer and the Company, or


6.1.2           By Buyer, if any of the conditions provided for in Section 5.1
hereof shall not have been met or waived in writing by Buyer at or prior to
Closing; or


6.1.3           By the Company, if any of the conditions provided for in Section
5.2 hereof shall not have been met or waived in writing by the Company at or
prior to Closing.


6.2           Procedure Upon Termination.  In the event of termination by Buyer
or the Company, as applicable, pursuant to Section 6.1 hereof, written notice
thereof shall forthwith be given to the other party and the transactions
contemplated by this Agreement shall be terminated without further action by
Buyer or the Company.  If the transactions contemplated by this Agreement are so
terminated:


6.2.1           Each party will redeliver all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether so obtained before or after the execution of this Agreement, to the
party furnishing the same.


7.           Miscellaneous.




7.1           Notice.  Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or mailed by
certified or registered mail, return receipt requested.


If to the Company: China VoIP & Digital Telecom Inc.



Address: 11/F No.11 Building, Shuntai Square, No.2000
Shunhua Rd,High-tech Industrial Development
Zone, Jinan, 250101
                                    ATTN:    Kunwu Li




(or to such other address as any party shall specify by written notice so
given), and shall be deemed to have been delivered as of the date so personally
delivered or mailed.




7.2           Execution of Additional Documents.  The parties hereto will at any
time, and from time to time after the Closing Date, upon request of the other
party, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required to carry out the intent of this Agreement, and to transfer
and vest title to any Company Shares being transferred hereunder, and to protect
the right, title and interest in and enjoyment of all of the Company Shares
sold, granted, assigned, transferred, delivered and conveyed pursuant to this
Agreement; provided, however, that this Agreement shall be effective regardless
of whether any such additional documents are executed.


7.3           Binding Effect; Benefits.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, executors, administrators and assigns.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.


7.4             Entire Agreement.  This Agreement, together with the Exhibits,
Schedules and other documents contemplated hereby, constitute the final written
expression of all of the agreements between the parties, and is a complete and
exclusive statement of those terms.  It supersedes all understandings and
negotiations concerning the matters specified herein.  Any representations,
promises, warranties or statements made by either party that differ in any way
from the terms of this written Agreement and the Exhibits, Schedules and other
documents contemplated hereby, shall be given no force or effect.  The parties
specifically represent, each to the other, that there are no additional or
supplemental agreements between them related in any way to the matters herein
contained unless specifically included or referred to herein.  No addition to or
modification of any provision of this Agreement shall be binding upon any party
unless made in writing and signed by all parties.


7.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada exclusive of the conflict of
law provisions thereof.


7.6           Survival.  All of the terms, conditions, warranties and
representations contained in this Agreement shall survive the Closing.


7.7           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


7.8           Headings.  Headings of the Articles and Sections of this Agreement
are for the convenience of the parties only, and shall be given no substantive
or interpretive effect whatsoever.


7.9           Waivers.  Either Buyer or the Company may, by written notice to
the other, (i) extend the time for the performance of any of the obligations or
other actions of the other under this Agreement; (ii) waive any inaccuracies in
the representations or warranties of the other contained in this Agreement or in
any document delivered pursuant to this Agreement; (iii) waive compliance with
any of the conditions or covenants of the other contained in this Agreement; or
(iv) waive performance of any of the obligations of the other under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including without limitation any investigation by or
on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.


7.10           Merger of Documents.  This Agreement and all agreements and
documents contemplated hereby constitute one agreement and are interdependent
upon each other in all respects.


7.11    Incorporation of Exhibits and Schedules.  All Exhibits and Schedules
attached   hereto are by this reference incorporated herein and made a part
hereof for all purposes as if fully set forth herein.


7.12     Severability.  If for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.


7.13 Assignability.  Neither this Agreement nor any of the parties' rights
hereunder shall be assignable by any party hereto without the prior written
consent of the other parties hereto.


           7.14   Inconsistent with both Chinese and English Version of the
Agreement, its English version shall prevail.


IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf on the day and year first above written.




COMPANY:


China VoIP & Digital Telecom Inc.


By:  /s/ Li Kunwu
       Li Kunwu
       President and Chief Executive Officer


BUYER:


By:  /s/ Ms. Sun Jing
       Ms. Sun Jing

 
 

--------------------------------------------------------------------------------

 
